COURT OF APPEALS OF VIRGINIA

Present: Judges Frank, Humphreys and Senior Judge Overton
Argued at Chesapeake, Virginia


LEON ALFONZO BOWMAN
                                         MEMORANDUM OPINION * BY
v.   Record No. 2169-02-1               JUDGE ROBERT J. HUMPHREYS
                                               JULY 1, 2003
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                   Von L. Piersall, Jr., Judge

          David L. Jones, Assistant Public Defender,
          for appellant.
          Amy L. Marshall, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     Leon A. Bowman appeals his conviction, following a bench

trial, for assaulting a police officer, in violation of Code

§ 18.2-57(C).   Bowman argues the trial court erred in finding

the evidence sufficient as a matter of law to prove he intended

to assault the police officer.   Because we find that Bowman

failed to properly preserve this issue for appeal, we affirm the

judgment of the trial court.

     During Bowman's trial on the charge, Bowman raised a motion

to strike at the close of the Commonwealth's evidence, stating:




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication. Further, because this opinion has
no precedential value, we recite only those facts essential to
our holding.
          Your Honor, I just move to strike the
          Commonwealth's charge against Mr. Bowman of
          assault and battery on a police officer as
          not sufficient to support a conviction.

The trial court overruled the motion, finding:

          There's no evidence that he touched Officer
          McRae but there is sufficient evidence to
          show there was an assault. He's charged
          with assault or assault and battery, so I'm
          going to overrule your motion.

     Bowman presented no evidence on his behalf, but renewed his

motion to strike, "on the same ground, that it's not sufficient

to support a conviction."   The Commonwealth responded:

          Your Honor, I think based on the evidence of
          Officer McRae and Officer Cornatzer, they
          both testified they were in uniform, they
          identified themselves as police officers,
          Officer McRae was backed into a corner,
          [Bowman] continually came forward and before
          [Bowman] was able to make contact, Officer
          Cornatzer intervened, but prior to this time
          [Officer McRae] felt there was nowhere to
          go, she felt threatened, she felt as though
          [Bowman] was going to make contact with her,
          and the Commonwealth believes that's
          sufficient evidence to find him guilty of
          assault on the officer.

The trial court found:

          I think it's important in this case to note
          that [Bowman] was acting in an aggressive
          and loud and uncooperative manner when the
          police were talking to him and he stayed in
          the bed until Officer Cornatzer left the
          room and then – which left Officer [McRae]
          there alone with him. At that point he got
          out of bed, apparently, and blocked her exit
          from the room, using threatening language,
          and his hands were raised as he moved toward
          her, backing her up against the wall. His
          hand was raised when the policeman,
          Cornatzer, came back in and grabbed him. I
          think that's sufficient to find that he

                              - 2 -
          committed an assault against Officer McRae.

The trial court subsequently sentenced Bowman to serve three

years in prison, with one year suspended upon certain conditions.

     On appeal, Bowman contends the trial court erred in finding

the evidence sufficient, as a matter of law, to prove that he

intended to cause bodily harm to Officer McRae.   However, the

record reflects that Bowman failed to raise this specific

argument before the trial court.

     "Pursuant to Rule 5A:18, this Court will not consider trial

court error as a basis for reversal where no timely objection was

made, except" for good cause or "to attain the ends of justice."

Marshall v. Commonwealth, 26 Va. App. 627, 636, 496 S.E.2d 120,

125 (1998); see also Rule 5A:18.   Thus, we have held that

"[w]here an appellant makes a general objection to the

sufficiency of the evidence that '[does] not specify in what

respects [appellant] considered the evidence to be insufficient

to prove [the charged offense,] . . . the issue of whether the

evidence was insufficient to prove a particular [unmentioned]
element of the offense was not properly preserved.'"     Id.

(quoting Redman v. Commonwealth, 25 Va. App. 215, 220, 487 S.E.2d

269, 272 (1997)) (alterations in original).

          To invoke the ends of justice exception to
          Rule 5A:18, the record must "affirmatively
          show[] that a miscarriage of justice has
          occurred, not . . . merely . . . that a
          miscarriage might have occurred." Mounce v.
          Commonwealth, 4 Va. App. 433, 436, 357
          S.E.2d 742, 744 (1987). To satisfy this
          burden, an appellant must show "more than
          that the Commonwealth failed to prove an
          element of the offense. . . . [T]he
          appellant must demonstrate that he or she
          was convicted for conduct that was not a
                             - 3 -
          criminal offense[,] or the record must
          affirmatively prove that an element of the
          offense did not occur." Redman, 25 Va. App.
          at 221-22, 487 S.E.2d at 272-73.

Id. (alterations in original) (emphasis in original).

     In this case, although Bowman moved to strike the evidence,

he failed to specifically assert any grounds upon which the

alleged evidence was insufficient.   Bowman, therefore, is

precluded from raising this issue, with regard to the particular

element of intent, for the first time on appeal to this Court.

Accordingly, finding no "good cause" supporting Bowman's failure

to raise the specific issue, nor justification to apply the "ends

of justice" exception, we decline to consider his argument and

affirm the judgment of the trial court.   See Redman, 25 Va. App.

at 221-22, 487 S.E.2d at 272-73.

                                                         Affirmed.




                             - 4 -